Order filed June 4, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-01117-CV
                                   ____________

                         MORLOCK, L.L.C., Appellant

                                        V.

                 NATIONSTAR MORTGAGE, LLC, Appellee


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-13507


                                   ORDER

      This is an appeal from an order granting appellee’s motion for summary
judgment signed September 11, 2012. The clerk’s record was filed February 27,
2013. Appellant’s brief was due April 1, 2013. No brief or motion for extension of
time has been filed. On May 7, 2013, the court notified appellant that its brief was
past due. No response was filed.
      Unless appellant files its brief with the clerk of this court on or before June
18, 2013, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).
                                  PER CURIAM